DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of September 16, 2022 has been received and entered. With the entry of the amendment, claims 1-13 are pending for examination.

Specification
The objection to the disclosure because at page 1 of the specification, it should be clarified that parent application 17/184,119 is now abandoned, is withdrawn due to the amendment of September 16, 2022 making this clarification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to provide that the activator composition is “absent binders”.  However, this negative limitation is not supported by the disclosure as filed, where there is no mention of binders being present or not present.  Even in the examples, it is described that the activator solutions are comprising the listed materials (note oo40, for example, where from the amounts of materials listed, there clearly has to be additional material in the activator, to add up to a liter, and pH indicated as adjusted indicating a material added for that as well).  Therefore, there is nothing to indicate that “binders” can be specifically excluded.
Note MPEP 2173.05(i):
Any negative limitation  or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. 
Here, again, there is no basis in the original disclosure for the specific exclusion of binder.  Therefore, the claim contains new matter.  The dependent claims do not cure the defect of the claims from which they depend, and are therefore also rejected.

The rejection of claims 9-11 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of September 16, 2022 clarifying the claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The rejection of claims 1-4, 8-9 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Merricks et al (US 6624070) is withdrawn due to the change in scope to the claims due to the amendment of September 16, 2022.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaso et al (US 5254156).
Claims 1-9: Nakaso teaches a method for depositing an electroless plating activator on a substrate (note abstract, column 2, lines 10-25, note the activation accelerating treatment). The method includes providing a substrate and applying an activator composition to the substrate and also applying a reducing agent to the substrate (note column 1, lines 15-25, column 4, lines 1-55, and column 3, lines 25-40, the reducing agent can be applied as part of the electroless plating solution, where the claim provides no limit on when the reducing agent applied, so could be applied before, with or after the “activator composition” applied).  The activator composition can comprise at least one metal ion and at least one organic acid, where the organic acid has at least one carboxylic group and at least one hydroxyl group, where the organic acid can be tartaric acid, for example (as desired in claims 2-4) or glyceric acid (as desired by claims 5-7), and the metal ions can be copper ions (as desired in claims 8-9) (note claim 1 with cupric chloride which would give copper ions, and column 3, lines 10-25, with organic acids such as glyceric or tartaric acid added, and note Example 3, column 4, lines 45-50, with cupric chloride and glyceric acid, and Example 9, column 5, lines 20-25, with cupric chloride and tartaric acid).  Furthermore, the activator composition does not require any binder to be present, so can be absent binders (note Examples 2 and 3, column 4, lines 35-50, where all that is required in the activator solution is sulfuric acid, cupric chloride and either citric or glyceric acid, where the metal ion material and citric/glyceric acids required by applicant, and no indication that sulfuric acid is a binder as applicant already has acids present as non-binders).
Claim 12; As to depositing the activator on the substrate as in claim 1 and electrolessly plating copper on the substrate, the activator depositing is discussed for claim 1 above, as to the electroless plating of copper, as described by Nakaso, the electroless plating can be provided, and can be simultaneous with the reducing agent application to the extent claimed, so note column 4, lines 20-45, column 3, lines 20-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaso as applied to claims 1-9 and 12 above, and further in view of Merricks et al  (US 6624070).
Claim 11: as to the reducing agent material, Nakaso teaches that the electroless plating can be carried out by a conventional method (column 3, lines 25-28), and notes an electroless copper plating bath with copper ions, complexing agent and reducing agent (column 3, lines 25-30).
Merricks generally teaches that a conventional electroless plating bath, which an be for plating copper, can contain reducing agents such as sodium borohydride or dimethylamine borane, as well as formaldehyde (column 8, lines 5-40).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakaso to use a copper plating bath with reducing agent of sodium borohydride or dimethylamine borane (as DMAB) as suggested by Merricks with an expectation of predictably acceptable results, since Nakaso teaches using a copper electroless plating bath with reducing agent, and  Merricks teaches using electroless plating baths for copper plating and that reducing agents can be sodium borohydride or DMAB.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaso as applied to claims 1-9 and 12 above, and further in view of  Lifschitz Arribio et al (US 2019/0382900).
Claim 13: as to the contents of the plating bath for the copper electroless plating, Nakaso teaches that the plating bath is a copper plating bath, and the plating baths can include copper ions, reducing agent and complexing agent (which can be Rochelle salt-which would be tartrate), where the reducing agent can be formaldehyde (column 3, lines 25-40). 
As to the bath further containing 2,2’-dipyridine, 
Lifschitz Arribio describes how an electroless copper plating bath can contain copper ions, formaldehyde and tartrate salt (0018, 0024, 0026) and also contain 2, 2’-dipyridyl (another term for dipyridine) as a stabilizer (0030) or also contain 2, 2’-bipyridine (another term for dipyridine) as a grain refiner (0039).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakaso to use 2,2’-dipyridine as suggested by Lifschitz Arribio with an expectation of providing stabilizing and/or grain refining benefits, since Nakaso teaches using an electroless copper plating bath with copper ions, formaldehyde and tartrate salt, and Lifschitz Arribio further indicates how electroless copper plating baths containing these materials can also further desirably contain 2, 2’-dipyridine to use as a stabilizer or grain refiner.

Claims 1-4, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 4-99283 (hereinafter ‘283) in view of Lifschitz Arribio et al (US 2019/0382900).
Claims 1-4, 8: ‘283 teaches a method for depositing an electroless plating activator on a substrate, where the method comprises providing a substrate and applying an activator composition on this substrate (abstract).  Thereafter, electroless plating of a metal is provided on the substrate (note page 2 of description translation).  The activator composition comprises a least one metal ions (such as palladium ion, as desired by claim 8) and at least one organic acid, where the organic acid has at least one carboxylic group and at least one hydroxyl group, such as citric acid or malic acid (meeting the organic acid requirements of claims 2-4) (note pages 1-2 of description translation).  It is understood that the activator composition can be absent binders, since no binders are indicated as being required.  The activator composition can be alkaline with a pH between 7-14 (page 1, description translation).
As to applying reducing agent on the substrate, ‘283 describes that the material is provided as a catalyst for electroless plating, where the activator composition metal can be palladium, and the palladium applied is reduced before plating (pages 1-2 of description translation, and page 1 of claim translation), but does not indicate the specific reducing agent in the electroless plating solution contacting the substrate.  However, Lifschitz Arribio describes how palladium ions can be applied from an alkaline solution and reduced, acting as catalyst for electroless copper plating (0083-0085, 0055), where the copper electroless plating composition can be applied by immersing the substrate in a copper plating solution (so contacting the substrate with the plating solution) to plate copper on the substrate (note 0085, 0057), where the copper plating solution contains reducing agent so the reducing agent in the solution would also contact the substrate (note 0071, Table 5, with formaldehyde, and also 0007, 0026—with reducing agents, including formaldehyde, listed).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘283 to electrolessly plate copper to the substrate over the applied activator composition by applying copper electroless plating solution to the substrate, such that reducing agent in the copper electroless plating solution is applied to the substrate, as suggested by Lifschitz Arribio with an expectation of providing a desirable electroless plating on the activator of ‘283, since ‘283 indicates providing electroless plating after the activator with, for example, palladium applied and the palladium reduced, and Lifschitz Arribio indicates that after applying an ionic palladium solution and reducing the palladium on a substrate, it is conventional to use this as a catalyst for copper electroless plating, where the plating is provided by immersion contacting the activated substrate with copper plating solution that contains reducing agent, such that the reducing agent also contacts the substrate, and electroless copper plating applied to the substrate.  Note that as worded the reducing agent can be applied at any point in the process, including at the point of electroless plating.
Claim 10: as to the pH of the activator composition greater than 9, ‘283 teaches a pH of 7-14 (page 1 of description translation), and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976.
Claim 11: As to the reducing agent being dimethylamine borane (DMAB) or sodium borohydride, Lifschitz Arribio indicates that the reducing agent in the copper plating solution can be these materials (0026), giving suggested reducing agents to use.
Claim 12: As to the depositing the activator on the substrate as in claim 1, and electrolessly plating copper on the substrate, this is suggested as discussed for the combination of ‘283 in view of Lifschitz Arribio  as discussed for claim 1 above, where the electroless plating can be provided and be simultaneous with the reducing agent application to the extent claimed as discussed for claim 1 above.
Claim 13: As to the plating bath comprising tartrate, copper ions, formaldehyde, and 2, 2’-dipyridine, this would further be suggested by Lifschitz Arribio, which describes how an electroless copper plating bath can contain copper ions, formaldehyde and tartrate salt (0018, 0024, 0026) and also contain 2, 2’-dipyridyl (another term for dipyridine) as a stabilizer (0030) or also contain 2, 2’-bipyridine (another term for dipyridine) as a grain refiner (0039), and therefore would suggest how electroless copper plating baths as desired for plating as in claim 12, can contain tartrate, copper ions, and formaldehyde, and also further desirably contain 2, 2’-dipyridine to use as a stabilizer or grain refiner.

“2, 2-Bipyridyl, 2, 2-Bipyridine”, Chem Kits. Eu indicates how “2,2-Bipyridyl” and ”2, 2-Bipyridine”, etc. can also be used to describe “2, 2’-bipyridine” and “2, 2’-dipyridine”, and “dipyridine” and “dipyridyl” can also be used to refer to bipyridine (note page 1).

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered. 
(A) Note the new 35 USC 112(a) rejections provided due to the amendments to the claims.
(B)  Note the new 35 USC 103 rejections provided using Japan 4-99283 in view of Lifschitz Arribio due to the amendments to the claims.
(C) As to the 35 USC 102 rejection using Merricks and the 35 USC 103 rejections using Merricks as the primary reference, these have been withdrawn due to the change in scope to the claims due to the amendment of September 16, 2022.
(D) As to the 35 USC 102 and 103 rejections using Nakaso, applicant argues that it uses a conventional colloidal stannous-palladium as catalyst, which is a different catalytic system from the present disclosure, and contains tin, where the present metal uses a catalyst composition free from Sn-Pd colloids.
The Examiner has reviewed these arguments, however, the rejections above remain. Applicant claims depositing an electroless plating activator, from a composition comprising metal ion (copper ion, from claim 9) and organic acid (tartaric or glyceric acid, from claims 4, 7), where the activator is absent binders, and applying this and a reducing agent to the substrate, and for claim 12 electroless plating.  As discussed in the rejection above, Nakaso provides all these features.  The claims do not prevent any previous Pd, Sn or Pd-Sn colloid from being applied to the substrate, and thus it is noted that the features upon which applicant relies (i.e., the lack of the additional catalyst features of using Pd, Sn or Pd-Sn colloid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note in claim 8, applicant’s metal in the activator can even be Pd.  Therefore, the rejections above using Nakaso are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718